DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments, see pages 9-10 of the Remarks, filed June 15, 2022, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Examiner agrees he accidentally flipped his interpretation of certain claim elements.
However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka et al. (USPN 2012/0091321).
Examiner notes this new interpretation has resulted in a change regarding the status of claims previously objected to as allowable subject matter.  Claim 4 is now rejected rather than objected to as allowable subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (USPN 2012/0091321).

With respect to claim 2, Tanaka teaches a detection circuit (Fig. 18), comprising a photosensitive element (Fig. 18, item D1), a switching sub-circuit (Fig. 18, item M4), and a charge releasing sub-circuit (Fig. 18, item M9), 
wherein: 
the photosensitive element comprises an anode electrode and a cathode electrode (Fig. 18, item D1 and paragraph [0060]), and is electrically coupled to the switching sub-circuit and the charge releasing sub-circuit and is configured to convert a received optical signal into an electrical signal (Fig. 18 and paragraph [0058]); 
the switching sub-circuit is configured to output the electrical signal (Fig. 18, item M4 and paragraph [0120]); and 
the charge releasing sub-circuit is configured to release charges in the photosensitive element after the switching sub-circuit outputs the electrical signal (Figs. 14-15 and Fig. 18, item M9 and paragraphs [0069] and [0118]-[0131]); and
the charge releasing sub-circuit is configured to cause a potential of the anode electrode of the photosensitive element to be greater than or equal to a potential of the cathode electrode after the switching sub-circuit outputs the electrical signal, so as to release the charges in the photosensitive element (Figs. 14-15 and Fig. 18, item M9 and paragraphs [0069] and [0118]-[0131].  Examiner notes at least paragraph [0069] teaches the diode D1 is forward biased). 

With respect to claim 3, Tanaka teaches the detection circuit of claim 2, discussed above, wherein the charge releasing sub-circuit comprises a first transistor (Tanaka, Fig. 18, item M9) and the switching sub-circuit comprises a second transistor (Tanaka, Fig. 18, item M4), 
the anode electrode of the photosensitive element is configured to receive a first voltage, the cathode electrode is coupled to a first electrode of the first transistor, a gate electrode of the first transistor is configured to receive a first control signal, and a second electrode of the first transistor is configured to receive a second voltage (Tanaka, Fig. 18.  Examiner notes the term “coupled” does not require a direct connection), 
a gate electrode of the second transistor is configured to receive a second control signal, a first electrode of the second transistor is coupled to the cathode electrode of the photosensitive element, and a second electrode of the second transistor is configured to output the electrical signal (Tanaka, Fig. 18.  Examiner notes the term “coupled” does not require a direct connection), and 
the first voltage is greater than the second voltage (Tanaka, Figs. 14, 15 and 18 and paragraph [0069]). 

With respect to claim 4, Tanaka teaches the detection circuit of claim 3, discussed above, wherein the anode electrode of the photosensitive element is configured to be electrically coupled to a variable voltage terminal, the variable voltage terminal is configured to output the first voltage in a charge releasing operation so that the photosensitive element is forward biased and to output a bias voltage in a detection operation so that the photosensitive element is reverse biased, and the bias voltage is smaller than the first voltage (Tanaka, Figs. 14 and 18 and paragraph [0069] teach the RST terminal provides a variable voltage).

With respect to claim 16, Tanaka teaches a method for driving the detection circuit of claim 2, discussed above, comprising a detection period (Figs. 14, 15 and 18 and paragraphs [0118]-[0131].  At least paragraphs [0125]-[126] teach D1 detects and outputs) and a charge releasing period after the detection period (Figs. 14, 15 and 18 and paragraphs [0118]-[0131].  Examiner notes the claim does not require a specific sequence or order of periods and a reasonably broad interpretation includes the cyclical repeating periods of Tanaka which will occur “after” the prior periods), wherein, in the detection period, the photosensitive element converts the received optical signal into the electrical signal, and the switching sub-circuit outputs the electrical signal (Figs. 14, 15 and 18 and paragraphs [0058] and [0118]-[0131].  At least paragraphs [0125]-[0126] teach detection and output); and 
in the charge releasing period, the charge releasing sub-circuit causes the potential of the anode electrode to be greater than or equal to the potential of the cathode electrode after the electrical signal is output, so as to release the charges in the photosensitive element (Figs. 14, 15 and 18 and paragraphs [0069] and [0118]-[0131].  At least paragraphs [0069] and [0124] teach resetting D1 using a forward bias). 


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (USPN 2012/0091321) in view of Knoedgen (USPN 2004/0198463).

With respect to claim 11, Tanaka teaches the detection circuit of claim 2, discussed above.  However, Tanaka fails to expressly teach further comprising an output sub-circuit, wherein the output sub-circuit is coupled to the switching sub-circuit for receiving the electrical signal, and the output sub-circuit is configured to process the electrical signal for outputting a detection signal. 
Knoedgen teaches a known technique providing an output sub-circuit to process the electrical signal for outputting a detection signal (Fig. 1A).
Tanaka teaches a base process/product of a detection circuit including a switching sub-circuit which the claimed invention can be seen as an improvement in that the detection circuit further comprises an output sub-circuit, wherein the output sub-circuit is coupled to the switching sub-circuit for receiving the electrical signal, and the output sub-circuit is configured to process the electrical signal for outputting a detection signal.  Knoedgen teaches a known technique of providing an output sub-circuit to process the electrical signal for outputting a detection signal that is comparable to the base process/product.
Knoedgen’s known technique of providing an output sub-circuit to process the electrical signal for outputting a detection signal would have been recognized by one skilled in the art as applicable to the base process/product of Tanaka and the results would have been predictable and resulted in the detection circuit of Tanaka further comprising an output sub-circuit, wherein the output sub-circuit is coupled to the switching sub-circuit for receiving the electrical signal, and the output sub-circuit is configured to process the electrical signal for outputting a detection signal which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 12, Tanaka in view of Knoedgen teach the detection circuit of claim 11, discussed above, wherein the output sub-circuit comprises an operational amplifier and a storage capacitor, an in-phase input terminal of the operational amplifier is configured to receive a reference voltage, an inverting input terminal of the operational amplifier is configured to receive the electrical signal, and an output terminal of the operational amplifier is configured to output the detection signal; and a first electrode of the storage capacitor is coupled to the inverting input terminal of the operational amplifier, and a second electrode of the storage capacitor is coupled to the output terminal of the operational amplifier (Knoedgen, Fig. 1A.  Examiner notes the term “reference voltage” is subject to a reasonably broad interpretation and includes the teachings of Knoedgen). 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (USPN 2012/0091321) in view of Chen (USPN 2020/0193129).

With respect to claim 13, Tanaka teaches a detection circuit of claim 1 (discussed above).  However, Tanaka fails to expressly teach a skin print recognition device, comprising a display panel and a plurality of detection circuits of claim 1 provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel. 
Chen teaches a known technique providing a skin print recognition device, comprising a display panel and a plurality of detection circuits provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel (Claim 9 and Fig. 4 and paragraphs [0017] and [0028]).
Tanaka teaches a base process/product of a detection circuit of claim 1 which the claimed invention can be seen as an improvement in that a skin print recognition device comprises a display panel and a plurality of detection circuits of claim 1 provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel.  Chen teaches a known technique of providing a skin print recognition device, comprising a display panel and a plurality of detection circuits provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel that is comparable to the base process/product.
Chen’s known technique of providing a skin print recognition device, comprising a display panel and a plurality of detection circuits provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel would have been recognized by one skilled in the art as applicable to the base process/product of Tanaka and the results would have been predictable and resulted in a skin print recognition device, comprising a display panel and a plurality of detection circuits of claim 1 provided on a side of the display panel, wherein the display panel comprises a plurality of pixel units, and the detection circuit is configured to receive light emitted by the plurality of pixel units and reflected by a skin-print that touches the display panel which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
		

Allowable Subject Matter
Claims 6-10, 15 and 17 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches a detection circuit (see at least Yang et al. USPN 2018/0249109 and Tanaka et al. USPN 2012/0091321).

However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “detection circuit of claim 2, wherein the charge releasing sub-circuit comprises a first transistor and a third transistor, and the switching sub-circuit comprises a second transistor; a gate electrode of the first transistor is configured to receive a first control signal, a first electrode of the first transistor is configured to receive a third voltage, and a second electrode of the first transistor is coupled to the cathode electrode of the photosensitive element, a gate electrode of the third transistor is configured to receive a third control signal, a first electrode of the third transistor is configured to receive a fourth voltage, and a second electrode of the third transistor is coupled to the anode electrode of the photosensitive element, a gate electrode of the second transistor is configured to receive a second control signal, a first electrode of the second transistor is coupled to the cathode electrode of the photosensitive element, and a second electrode of the second transistor is configured to output the electrical signal, and the fourth voltage is greater than or equal to the third voltage” (claim 5 – emphasis added);

Claims 6-10, 15 and 17 are allowable for substantially the same reasons presented on pages 11-13 of the Office Action mailed March 15, 2022.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Fig. 16 of Katoh et al. (USPN 2012/0002149) teaches an optical sensor.
	
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623